Citation Nr: 1730979	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing in May 2012 but later withdrew his request in a May 2016 letter.  

This issue was previously before the Board in May 2016 at which time the claim for tinnitus was denied.  The Veteran appealed the decision and the Court of Appeals for Veterans Claims, pursuant to a Joint Motion for Remand, vacated the portion of the Board decision pertaining to the tinnitus claim.

After the Veteran failed to perfect an appeal of the issue of entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease following a January 2016 statement of the case on the subject, the Veteran's representative's March 2016 Appellant's Brief, may have been an attempt to initiate a new claim concerning that issue.  This is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the most probative evidence of record indicates that his delayed-onset tinnitus is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); VA Training Letter 10-02.


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. § 3.303.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Fountain v. McDonald, 27 Vet. App. 258 (2015), added tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Because tinnitus has been found to be a chronic disease, the Board finds that the theory of continuity of symptomatology in service connection claims is applicable to this claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran served as an Aircraft Propeller Mechanic in service.  The Veteran contends that he was exposed to loud engine and propeller noises without ear protection and as a result, he now suffers with ringing and buzzing in his ears.  His service treatment records (STRs) reflect no complaints, findings, or diagnoses relating to hearing impairment, including tinnitus.  

The Veteran was afforded a VA examination in December 2004.  On examination, the Veteran indicated that his tinnitus began a few years prior with sudden onset and that he experienced it every day and every night.  The examiner opined that the Veteran's tinnitus was most likely due to his age and less likely due to the loud noise exposure he experienced in service.

In February 2010, the Veteran submitted a private medical opinion which indicated that the Veteran was evaluated for hearing loss.  The examiner opined that after a thorough ear, nose, and throat examination, as well as a thorough review of the patient's audiogram, the Veteran had tinnitus due to noise-induced trauma while in active military service.

In April 2010, the Veteran was afforded another VA examination for his tinnitus.  The Veteran indicated that his tinnitus began approximately 50 years after service.  The examiner noted that the Veteran's service treatment records indicated normal hearing in both ears at separation from service.  The examiner, after reviewing the Veteran's file, his audiological, noise, and medical history, and the audiogram conducted at the examination, opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  As rationale for her conclusion, the examiner cited a study conducted by the Institute of Medical (IOM) in 2005 regarding military and noise exposure, which stated that there is no scientific evidence to support delayed onset of noise-induced hearing loss.  Her rationale did not include evidence supporting her opinion on the Veteran's tinnitus.

The Board notes that the Veteran has a current diagnosis of tinnitus as shown in the Veteran's April 2010 examination.  Therefore, the evidence demonstrates a present disability of tinnitus, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement, the Board notes that the Veteran's military occupational specialty was an Aircraft Propeller Mechanic, which exposed him to extensive noise in that capacity.  Thus, the Board concedes acoustic trauma during service.

As to continuity of symptoms since service, the Board notes that the Veteran has stated that his tinnitus had an onset many years after service.  Thus, there is no continuity of symptoms beginning from service.  Tinnitus was not diagnosed until December 2004.  

Nevertheless, as is the case with virtually any disability, service connection may also be granted when the evidence establishes a medical nexus between active duty and current complaints.  Here, the Board notes that there are medical opinions that are contradictory on this question.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Although the February 2010 private medical opinion does not offer a rationale for the late onset of the Veteran's tinnitus, it is probative evidence supporting the Veteran's claim that his condition is due to service-related trauma.  The VA opinions have chosen to attribute his tinnitus to advancing age, without reference to VA policy.  VA Training Letter 10-02 states that "The onset may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered."  Because the VA examinations did not consider such, they are less probative evidence.  As such, the Veteran has a confirmed diagnosis of tinnitus, was exposed to acoustic trauma in service, and there is medical evidence relating the diagnosis to that trauma.  

In light of the above, the Board concludes that, resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


